Exhibit 10.1
     EXECUTION VERSION
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
BUCKEYE GP HOLDINGS L.P.
     This SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
BUCKEYE GP HOLDINGS L.P. (this “Agreement”), dated as of November 19, 2010 and
effective at the Effective Time (as defined below) is entered into by and
between MainLine Management LLC, a Delaware limited liability company, as
general partner (the “General Partner”), and Buckeye Partners, L.P., as the
limited partner (the “Limited Partner”).
BACKGROUND
     Buckeye GP Holdings L.P. (the “Partnership”) was formed as of March 27,
2006 as a limited partnership pursuant to the provisions of the Delaware Revised
Uniform Limited Partnership Act, as amended from time to time (the “Act”). On
August 9, 2006, the General Partner and limited partners as of such date adopted
an Amended and Restated Agreement of Limited Partnership of the Partnership (the
“Prior Agreement”).
     Pursuant to (A) the Agreement and Plan of Merger, dated as of June 10,
2010, as may be amended, supplemented, restated or otherwise modified from time
to time (the “Merger Agreement”), by and among the Limited Partner, Buckeye GP
LLC, a Delaware limited liability company and the general partner of the Limited
Partner (“Partners GP”), Grand Ohio, LLC, a Delaware limited liability company
and a wholly-owned subsidiary of the Limited Partner, the Partnership, and the
General Partner, and (B) Sections 14.2(e) and 14.5 of the Prior Agreement, the
Prior Agreement is hereby amended and restated in its entirety as follows.
          1. Name. The name of Partnership is Buckeye GP Holdings L.P.
          2. Purpose. The purpose and nature of the business to be conducted by
the Partnership shall be to own all of the limited liability company interests
in, and be the sole member of, Partners GP, which is the general partner of the
Limited Partner and indirectly owns the general partner interest in certain
partnership subsidiaries of the Limited Partner. The General Partner shall cause
the Partnership not to engage, directly or indirectly, in any business activity
other than the ownership, and being a member, of Partners GP and immaterial or
administrative actions related thereto, without the prior consent of the Limited
Partner.
          3. Registered Office. The registered office of the Partnership in the
State of Delaware is c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808.
          4. Registered Agent. The name and address of the registered agent of
the Partnership for service of process on the Partnership in the State of
Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808.

 



--------------------------------------------------------------------------------



 



          5. Partners. At the Effective Time, the Limited Partner was admitted
as the sole limited partner of the Partnership and was issued a 100% limited
partner interest in the Partnership, such 100% partnership interest being duly
authorized, validly issued, fully paid and, subject to applicable law,
non-assessable. The names, percentage interests and the business, residence or
mailing addresses of the General Partner and the Limited Partner are as follows:

              General Partner:   Percentage Interest:    
MainLine Management LLC
One Greenway Plaza
Suite 600
Houston, Texas 77046
    0 %    

              Limited Partner:   Percentage Interest:    
Buckeye Partners, L.P.
One Greenway Plaza
Suite 600
Houston, Texas 77046

    100 %    

          6. Nature of General Partner Interest. The General Partner’s interest
in the Partnership is a non-economic interest, and is thus comprised solely of
the management interest of the General Partner in the Partnership pursuant to
this Agreement and the Act.
          7. Powers. The Partnership shall be managed by the General Partner,
and the powers of the General Partner include all powers, statutory and
otherwise, possessed by general partners under the laws of the State of
Delaware. The General Partner shall not consent to any amendment to this
Agreement or to the Limited Liability Company Agreement of Partners GP without
the consent of the Limited Partner. The Limited Partner may, in its sole
discretion, designate one or more individuals to serve as Special Managers of
the Partnership. Such Special Managers shall constitute delegates of the General
Partner, with all powers, statutory and otherwise, possessed by the General
Partner, if the General Partner fails to cause the Partnership to take any
action required by this Agreement. The General Partner shall not cause the
Partnership to take any action without the prior consent of the Limited Partner
unless otherwise expressly permitted by this Agreement to be taken without such
prior consent
          8. Dissolution. The Partnership shall dissolve, and its affairs shall
be wound up if (a) all of the partners of the Partnership approve in writing,
(b) an event of withdrawal of the General Partner has occurred under the Act
unless there is a remaining general partner who is hereby authorized to, and
shall, carry on the business of the Partnership without dissolution or the
business of the Partnership is continued in accordance with the Act, (c) there
are no limited partners of the Partnership unless the business of the
Partnership is continued in accordance with the Act, or (d) an entry of a decree
of judicial dissolution of the Partnership has occurred under §17-802 of the
Act.
          9. Additional Contributions. No partner of the Partnership is required
to make any additional capital contribution to the Partnership.

 



--------------------------------------------------------------------------------



 



          10. Distributions. To the extent the Partnership receives any cash or
other property in excess of its expected liabilities and expenses, the General
Partner shall cause the Partnership to distribute 100% of such cash or other
property promptly to the Limited Partner. Notwithstanding any other provision of
this Agreement, neither the Partnership, nor the General Partner on behalf of
the Partnership, shall be required to make a distribution to a partner of the
Partnership on account of its interest in the Partnership if such distribution
would violate the Act or other applicable law.
          11. Taxes. The General Partner shall prepare and timely file (on
behalf of the Partnership) all state and local tax returns, if any, required to
be filed by the Partnership. The Partnership and the partners acknowledge that
for federal income tax purposes, the Partnership will be disregarded as an
entity separate from the Limited Partner pursuant to Treasury Regulation §
301.7701-3.
          12. Assignments.
               (a) The Limited Partner may assign all or any part of its
partnership interest in the Partnership and may withdraw from the Partnership
only with the consent of the General Partner.
               (b) The General Partner may assign all or any part of its
partnership interest in the Partnership and may withdraw from the Partnership
only with the consent of the Limited Partner.
          13. Withdrawal. The General Partner agrees not to withdraw from the
Partnership without the prior consent of the Limited Partner. Upon the
withdrawal of the General Partner from the Partnership or any event that causes
the General Partner to cease to be a general partner of the Partnership, whether
or not permitted by this Agreement, (a) the withdrawing General Partner shall
cease to have any rights or powers under this Agreement and shall not be
entitled to any payment or distribution in connection with its interest in the
Partnership, and (b) the Limited Partner shall have the right to designate a
successor General Partner and cause such successor General Partner to be
admitted to the Partnership as a general partner effective immediately prior to
the withdrawal of the prior General Partner.
          14. Admission of Additional or Substitute Partners.
               (a) One (1) or more additional or substitute limited partners of
the Partnership may be admitted to the Partnership with only the consent of the
General Partner and the Limited Partner.
               (b) One (1) or more additional or substitute general partners of
the Partnership may be admitted to the Partnership with only the consent of the
Limited Partner and the General Partner.
          15. Liability of Limited Partner. The Limited Partner shall not have
any liability for the obligations or liabilities of the Partnership except to
the extent required by the Act.

 



--------------------------------------------------------------------------------



 



          16. Appointment of Board of Directors of Partners GP.
               (a) Prior to the Regulatory Trigger Date, the General Partner,
acting in its capacity as the general partner of the Partnership, shall have the
right to cause the Partnership, to exercise its rights as the sole member of
Partners GP to appoint, replace or remove the Directors in its sole discretion.
               (b) After the Effective Time and the Regulatory Trigger Date:
     (i) On an ongoing basis, the Public Limited Partners shall have the right
to elect all of the Directors other than the Holdco GP Directors.
     (ii) All Public Directors shall be nominated, elected or appointed, and any
vacancies in the Public Directors shall be filled, in accordance with the terms
of the MLP Agreement. Except in accordance with the terms of the MLP Agreement,
neither the General Partner nor the Partnership shall remove any Public Director
from the Board of Directors.
               (c) The General Partner shall not take, and shall not have the
power to take, any action inconsistent with the terms of this Section 16. The
General Partner shall take all action necessary to give effect to the terms of
this Section 16, including causing the Public Directors to be elected, appointed
and removed in accordance with this Section 16 and the MLP Agreement.
               (d) The General Partner shall cause the Partnership to, with the
consent of the Limited Partner as to the form of the agreement, amend the
limited liability company agreement of Partners GP as soon as practicable after
the Effective Time, in order to conform to the terms of the MLP Agreement and
this Section 16.

 



--------------------------------------------------------------------------------



 



          17. Indemnification.
               (a) To the fullest extent permitted by law but subject to the
limitations expressly provided in this Agreement, all Indemnitees shall be
indemnified and held harmless by the Partnership from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and relating to the business
and affairs of the Partnership; provided, that the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 17, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct, or in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful. Any indemnification
pursuant to this Section 17 shall be made only out of the assets of the
Partnership, it being agreed that the General Partner shall not be personally
liable for such indemnification and shall have no obligation to contribute or
loan any monies or property to the Partnership to enable it to effectuate such
indemnification.
               (b) To the fullest extent permitted by law, expenses (including
legal fees and expenses) incurred by an Indemnitee who is indemnified pursuant
to Section 17(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Partnership prior to a
determination that the Indemnitee is not entitled to be indemnified upon receipt
by the Partnership of any undertaking by or on behalf of the Indemnitee to repay
such amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 17.
               (c) The indemnification provided by this Section 17 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, pursuant to any vote of the Limited Partner, as a matter of law or
otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee and
as to actions in any other capacity, and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.
               (d) For purposes of this Section 17, the Partnership shall be
deemed to have requested an Indemnitee to serve as fiduciary of an employee
benefit plan whenever the performance by it of its duties to the Partnership
also imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute “fines” within the meaning of Section 17(a); and action taken
or omitted by it with respect to any employee benefit plan in the performance of
its duties for a purpose reasonably believed by it to be in the best interest of
the participants and beneficiaries of the plan shall be deemed to be for a
purpose that is in the best interests of the Partnership.
               (e) An Indemnitee shall not be denied indemnification in whole or
in part under this Section 17 because the Indemnitee had an interest in the
transaction with respect

 



--------------------------------------------------------------------------------



 



to which the indemnification applies if the transaction was otherwise permitted
by the terms of this Agreement.
               (f) The provisions of this Section 17 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
               (g) No amendment, modification or repeal of this Section 17 or
any provision hereof shall in any manner terminate, reduce or impair the right
of any past, present or future Indemnitee to be indemnified by the Partnership,
nor the obligations of the Partnership to indemnify any such Indemnitee under
and in accordance with the provisions of this Section 17 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or-in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
               (h) Subject to the rights of the Indemnitees in Section 17(g),
which shall remain in full force and effect, the Limited Partner may, by 14 days
notice to the General Partner, terminate this Section 17 (together with its
guarantee thereof) on a prospective basis only, following the later of (a) the
date the General Partner no longer has the right to cause the Partnership to
appoint at least one Director and (b) the Applicable Date (as defined in the
Support Agreement, dated as of June 10, 2010, by and among the Limited Partner,
BGH GP Holdings, and certain other parties). Notwithstanding Section 13, prior
to the effective date of such termination, the General Partner shall have the
right to require the Limited Partner (or a wholly owned Subsidiary of the
Limited Partner designated by the Limited Partner) to purchase the interests of
the General Partner in the Partnership for $1,000, effective as of the date of
termination of this Section 17.
          18. Liability of Indemnitees.
               (a) Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the
Partnership, the Limited Partner or any other Persons who have acquired
interests in the Partnership, for losses sustained or liabilities incurred as a
result of any act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was criminal.
               (b) The General Partner shall not be responsible for any
misconduct or negligence on the part of any agent which exercised the powers
granted to the General Partner pursuant to the Prior Agreement and appointed by
the General Partner in good faith.
               (c) To the extent that, at law or in equity, an Indemnitee has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or to the Partners, the General Partner and any other Indemnitee
acting in connection with the Partnership’s business or affairs shall not be
liable to the Partnership or to any Partner for its good faith reliance on the
provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



               (d) Any amendment, modification or repeal of this Section 18 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the liability of the Indemnitees under this Section 18 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted, and provided such Person became an Indemnitee
hereunder prior to such amendment, modification or repeal.
          19. Governing Law. This Agreement shall be governed by, and construed
under, the laws of the State of Delaware, without regard to the principles of
conflicts of law.
          20. Third Party Beneficiaries. Each partner agrees that any Indemnitee
shall be entitled to assert rights and remedies hereunder as a third-party
beneficiary hereto with respect to those provisions of this Agreement affording
a right, benefit or privilege to such Indemnitee.
          21. Defined Terms. The following definitions shall for all purposes,
unless otherwise clearly indicated to the contrary, apply to the terms used in
this Agreement:
               (a) “Act” has the meaning set forth in the Background to this
Agreement.
               (b) “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with, the Person in question. As
used herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
               (c) “Agreement” has the meaning set forth in the preamble to this
Agreement.
               (d) “BGH GP Holdings” has the meaning set forth in the MLP
Agreement.
               (e) “Board of Directors” has the meaning set forth in the MLP
Agreement.
               (f) “Directors” has the meaning set forth in the MLP Agreement.
               (g) “Departing General Partner” means any former general partner
of the Partnership, from and after the effective date of such general partner’s
withdrawal or removal.
               (h) “Effective Time” has the meaning specified in the Merger
Agreement.
               (i) “General Partner” has the meaning set forth in the preamble
to this Agreement.

 



--------------------------------------------------------------------------------



 



               (j) “Holdco GP Directors” has the meaning set forth in the MLP
Agreement.
               (k) “Indemnitee” means (a) the General Partner, (b) a Departing
General Partner, (c) any Person who is or was an Affiliate of the General
Partner or any Departing General Partner, (d) any Person who is or was a member,
partner, officer, director, employee, agent, fiduciary or trustee of the
Partnership or any of its Subsidiaries, the General Partner or any Departing
General Partner or any Affiliate of the Partnership or any of its Subsidiaries,
the General Partner or any Departing General Partner, and (e) any Person who is
or was serving at the request of the General Partner or any Departing General
Partner or any Affiliate of the General Partner or any Departing General Partner
as an officer, director, employee, member, partner, agent, fiduciary or trustee
of another Person; provided, that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services. For the avoidance of doubt, ArcLight Capital Partners, LLC and Kelso &
Company and their Affiliates shall be Indemnitees under this Agreement.
               (l) “Limited Partner” has the meaning set forth in the preamble
to this Agreement.
               (m) “LP Units” has the meaning set forth in the MLP Agreement.
               (n) “Merger Agreement” has the meaning set forth in the
Background to this Agreement.
               (o) “MLP Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Limited Partner, as it may be amended, supplemented
or restated from time to time.
               (p) “Partners GP” has the meaning set forth in the Background to
this Agreement.
               (q) “Partnership” has the meaning set forth in the Background to
this Agreement.
               (r) “Person” means an individual, a corporation, a limited
liability company, a partnership, a trust, an unincorporated organization, an
association or any other entity.
               (s) “Prior Agreement” has the meaning set forth in the Background
to this Agreement.
               (t) “Public Directors” has the meaning set forth in the MLP
Agreement.
               (u) “Public Limited Partners” has the meaning set forth in the
MLP Agreement.

 



--------------------------------------------------------------------------------



 



               (v) “Regulatory Trigger Date” has the meaning set forth in the
MLP Agreement.
               (w) “Subsidiary” means, with respect to any Person, (a) a
corporation of which more than 50% of the voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors or other governing body of such corporation is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person or a combination thereof, (b) a partnership (whether
general or limited) in which such Person or a Subsidiary of such Person is, at
the date of determination, a general or limited partner of such partnership, but
only if more than 50% of the partnership interests of such partnership
(considering all of the partnership interests of the partnership as a single
class) is owned, directly or indirectly, at the date of determination, by such
Person, by one or more Subsidiaries of such Person, or a combination thereof, or
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been duly executed by the General
Partner as of the date first above written.

            MainLine Management LLC,
as General Partner
      By:   /s/ Forrest E. Wylie        Name:   Forrest E. Wylie        Title:  
Chief Executive Officer     

     The Limited Partner hereby guarantees the performance and payment of the
Partnership’s obligations under Section 17 of this Agreement.

            Buckeye Partners, L.P.
      By:   Buckeye GP LLC, its General Partner               By:   /s/ Keith E.
St.Clair        Name:   Keith St.Clair        Title:   Senior Vice President and
Chief Financial Officer     

Signature Page to Second Amended and Restated Limited Partnership Agreement of
Holdings

 